Exhibit 10.6

*** Certain portions of this Exhibit have been omitted based upon a request for
confidential treatment pursuant to 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted portions have been filed separately with the Securities
Exchange Commission.

PSS WORLD MEDICAL, INC.

2009-2011 SHAREHOLDER VALUE PLAN

ARTICLE 1

ESTABLISHMENT OF PLAN

1.1 Background of Plan. The Shareholder Value Plan is a sub-plan of the PSS
World Medical, Inc. 2006 Incentive Plan (the “Plan”), consisting of a program
for the grant of performance awards under Article 9 of the Plan. The Shareholder
Value Plan has been established and approved, and will be administered by, the
Compensation Committee pursuant to the terms of the Plan. To the extent
applicable, it is intended that Awards under the Shareholder Value Plan shall be
fully deductible by the Company without regard to the limitations of
Section 162(m) of the Internal Revenue Code. The Effective Date of the
Shareholder Value Plan is March 29, 2008.

1.2 Purpose. The purpose of the Shareholder Value Plan is to increase
participants’ economic interest in the long-term success of the Company, to
encourage participants to continue employment with the Company, and to reward
participants for achieving long-term goals. The Shareholder Value Plan is
intended to provide an incentive to executives of the Company and/or its
Subsidiaries to accelerate the creation of shareholder value through the
achievement of the financial performance goals outlined in the Company’s
three-year strategic plan (the “Strategic Plan”).

ARTICLE 2

ADMINISTRATION

2.1 Committee. The Shareholder Value Plan shall be administered by the
Compensation Committee of the Board of Directors of the Company.

2.2 Authority of Committee. The Committee has the exclusive power, authority and
discretion to: (a) designate participants; (b) reduce, or if permissible under
applicable law increase, any SVP Award, regardless of the achievement of
designated Performance Goals; (c) establish, adopt or revise any rules and
regulations as it may deem necessary or advisable to administer the Shareholder
Value Plan; (d) make all other decisions and determinations that may be required
under the Shareholder Value Plan or as the Committee deems necessary or
advisable to administer the Shareholder Value Plan; and (e) amend the
Shareholder Value Plan as provided herein.

2.3. Decisions Binding. The Committee’s interpretation of the Shareholder Value
Plan and all decisions and determinations by the Committee with respect to the
Shareholder Value Plan are final, binding, and conclusive on all parties.

ARTICLE 3

ELIGIBILITY

3.1. General. Participation in the Shareholder Value Plan is limited to officers
of the Company or any Subsidiary as shall be selected to participate in the
Shareholder Value Plan by the Committee.

 

- 1 -



--------------------------------------------------------------------------------

3.2. Partial Term Participation. When employees are chosen for participation in
the Shareholder Value Plan during the Performance Period or become eligible for
participation in a different long-term incentive program, their SVP Award
amounts shall be prorated, based on the number of full months they participated
in the Shareholder Value Plan during the applicable Performance Period.

3.3. Promotions, Demotions and Certain Position Changes.

 

  (a) If a participant is promoted during a Performance Period the Committee
shall have the discretion to determine whether the original Award Factor in
place at the beginning of the Performance Period shall be used or whether a
different Award Factor shall be used.

 

  (b) If a participant is demoted during a Performance Period or requests a move
to a position not eligible for participation in the Shareholder Value Plan, the
Committee will determine whether the participant shall end participation in the
Shareholder Value Plan at that time, or shall continue as a participant, perhaps
at a reduced level. If participation ends, any SVP Award earned during the time
of participation will be prorated for the Performance Period, and will be paid
only if the participant is still an employee at the time SVP Awards are paid.
Any such proration shall be based on the number of full months the participant
participated in the Shareholder Value Plan during the applicable Performance
Period.

ARTICLE 4

DEFINITIONS

4.1 Definitions. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned such terms in the Plan. In addition, the following
terms shall have the following meanings for purposes of the Shareholder Value
Plan:

 

  (a) “Adjusted EPS” means diluted earnings per common share as determined under
Generally Accepted Accounting Principles (GAAP) as reported in the Company’s
financial statements, except that it will exclude the negative effect of all
nonrecurring charges, extraordinary items, discontinued operations, and
cumulative effects of accounting changes, unless the Committee in its sole
discretion determines otherwise.

 

  (b) “Beginning Base Salary” means a participant’s annual base salary,
excluding bonus and other compensation, as in effect at the beginning of a
Performance Period (or such later time as the person first becomes a participant
in the Shareholder Value Plan).

 

  (c) “Cumulative Adjusted EPS” means cumulative Adjusted EPS over a Performance
Period.

 

  (d) “Payout Matrix” means a matrix adopted by the Committee with respect to a
Performance Period equating a cash SVP Award to the attainment of Performance
Goals. The Payout Matrix for the current 36-month Performance Period is set
forth on Exhibit B hereto.

 

  (e) “Performance Goals” are goals established by the Committee with respect to
a Performance Period that determine whether and to what extent an SVP Award is
earned for such Performance Period. Performance Goals shall be determined solely
on the basis of, and in accordance with, one of the Qualified Business Criteria
specified in Section 11.2 of the Plan. The Performance Goals for the current
36-month Performance Period are based on Cumulative Adjusted EPS as set forth on
Exhibit A hereto.

 

- 2 -



--------------------------------------------------------------------------------

  (f) “Performance Period” means a period established by the Committee from time
to time over which performance will be measured to determine the payout of SVP
Awards. The current Performance Period under the Shareholder Value Plan is the
36-month period beginning on March 29, 2008 and ending on April 1, 2011. The
Committee may determine and declare subsequent Performance Periods from time to
time. Performance Periods may, but need not, overlap.

 

  (g) “Prorated Cumulative Adjusted EPS” has the meaning set forth in
Section 5.8.

 

  (g) “SVP Award” means a cash award payable to a participant in the Shareholder
Value Plan based on the achievement of threshold performance or better during a
Performance Period.

 

  (h) “Target SVP Award” means an SVP Award established by the Committee from
time to time with respect to a Performance Period based on “target” performance.

ARTICLE 5

OPERATION OF THE PLAN

5.1 Target SVP Awards. Subject to Section 3.3, the Target SVP Award for a
participant for the current 36-month Performance Period is three times the
participant’s Beginning Base Salary multiplied by an Award Factor derived from
the participant’s officer level at the beginning of the Performance Period (or
such later time as the person first becomes a participant in the Shareholder
Value Plan), as set forth on Exhibit B hereto. The Committee may establish
different Target SVP Awards for future Performance Periods.

5.2 Performance Goals and Payout Matrix. The Performance Goals and Payout Matrix
applicable to the current 36-month Performance Period are based on Cumulative
Adjusted EPS, as set forth on Exhibit A and Exhibit B hereto. The Committee may
establish different Performance Goals and Payout Matrices for future Performance
Periods. The Committee shall establish Performance Goals prior to the beginning
of a Performance Period for which such Performance Goals relate.

5.3 Determination of Performance Results. As soon as reasonably possible after
the close of the fiscal quarter or year marking the end of a Performance Period,
the Committee will determine and certify in writing the degree to which the
Performance Goals have been attained and may, in its discretion, exclude the
effect of all nonrecurring charges, extraordinary items, discontinued operations
and cumulative effects of accounting changes. The Committee shall have the sole
authority to determine to what the extent the Performance Goals have been
attained. Any payment of an SVP Award shall be conditioned on the written
certification of the Committee in each case that the Performance Goals and any
other material conditions were satisfied. The Committee has the right for any
reason to reduce or increase, if permitted by applicable law, the amount of an
SVP Award, notwithstanding the achievement of a specified Performance Goal.

5.4 Payout Form and Timing. SVP Awards will be paid in cash as soon as possible
after the certification by the Committee of the amount of the SVP Awards based
on the achievement of Performance Goals over the Performance Period.
Notwithstanding the achievement of a Performance Goal, the Committee may, in its
discretion, reduce, or increase if permitted by applicable law, the amount of an
SVP Award otherwise payable to one or more participants under the Shareholder
Value Plan.

5.5 SVP Award Deferrals. On or before the beginning of the final year of a
Performance Period, a participant who is eligible to participate in a deferred
compensation plan of the Company may elect to defer receipt of his or her SVP
Award, if any, with respect to such Performance Period under such deferred
compensation plan. Any amount so deferred will be governed by the terms of the
applicable deferred compensation plan.

 

- 3 -



--------------------------------------------------------------------------------

5.6. Performance Period Limit. As provided in Section 5.4 of the Plan, in no
event shall any participant receive an SVP Award for a Performance Period which
exceeds $4,000,000.

5.7 Termination of Employment. If a participant ceases being an employee of the
Company or any Subsidiary for any reason other than death, Disability, or
Retirement, then his or her participation in the Shareholder Value Plan shall
automatically be terminated and the participant will forfeit any right to an SVP
Award for the Performance Period in which the termination of employment occurs;
provided, however that the Committee may make exceptions on a case-by-case basis
in its sole discretion in the case of a participant’s termination without Cause
or resignation for Good Reason (as the terms “Cause” and “Good Reason” are
defined in the participant’s Employment Agreement with the Company, if any). For
terminations after a Performance Period, but before payout from the Shareholder
Value Plan, payout will be made as though the termination had not occurred. A
participant’s transfer of employment from the Company to one of its
Subsidiaries, from a Subsidiary to the Company, or from one Subsidiary to
another Subsidiary shall not constitute a termination of employment for purposes
of the Shareholder Value Plan. In the event of a participant’s termination of
employment by reason of death, Disability or Retirement (or if so provided by
the Committee in the case of a participant’s termination without Cause or
resignation for Good Reason), a prorata SVP Award shall be made, based on the
number of days in the Performance Period preceding the date of termination. SVP
Awards in these situations may be calculated and paid after the end of the
Performance Period, the same as for other participants. Amounts paid on behalf
of a deceased participant will be paid to the participant’s Beneficiary.

5.8 Change in Control. Notwithstanding any provision to the contrary herein or
in the Plan, upon the occurrence of a Change in Control, all Performance Periods
shall end as of the last day of the fiscal quarter ended prior to or on the date
of the Change in Control. All SVP Awards shall be deemed earned and will be paid
out in an amount equal to the product of (i) either (A) the Target SVP Award or
(B) if the sum of the Adjusted EPS for each completed fiscal year in the
Performance Period prior to the Change in Control is equal to or greater than
105.83% of the Prorated Cumulative Adjusted EPS (as defined below) for such
fiscal years, the Maximum SVP Award, multiplied by (ii) a fraction, the
numerator of which is the number of full months that have elapsed from the
beginning of the Performance Period to the date of the Change in Control
(including the month the Change in Control occurs), and the denominator of which
is number of full months in the original Performance Period. Payment of SVP
Awards shall be made within 120 days after the Change in Control transaction has
been completed. “Prorated Cumulative Adjusted EPS” for the current Performance
Period means (x) [***] if a Change of Control takes place after the end of
fiscal 2009 but prior to the end of fiscal 2010, and (y) [***] if a Change in
Control takes place after the end of fiscal 2010 but prior to the end of fiscal
2011.

ARTICLE 6

AMENDMENT, MODIFICATION AND TERMINATION

6.1. Amendment, Modification and Termination. The Committee may, at any time and
from time to time, amend, modify or terminate the Shareholder Value Plan. The
Committee may condition any amendment or modification on the approval of
shareholders of the Company if such approval is necessary or deemed advisable
with respect to tax, securities or other applicable laws, policies or
regulations.

6.2 Termination After or During the Performance Period. Termination of the
Shareholder Value Plan after a Performance Period but before SVP Awards are made
will not reduce

 

- 4 -



--------------------------------------------------------------------------------

participants’ rights to receive SVP Awards for the Performance Period.
Termination or amendment of the Shareholder Value Plan during a Performance
Period may be retroactive to the beginning of the Performance Period, at the
discretion of the Committee. If any amendment or termination occurs during a
Performance Period, the Committee shall determine when and to what extent SVP
Awards shall be paid for the portion of the Performance Period preceding the
amendment or termination.

ARTICLE 7

CHANGES IN CAPITAL STRUCTURE

7.1. Adjustments. If, during a Performance Period, the Company’s capital
structure should be materially altered by virtue of a reorganization,
recapitalization, stock split, stock dividend, combination of shares, rights
offer, liquidation, dissolution, merger, consolidation, spin-off or sale of
assets, or any other change in or affecting the corporate structure or
capitalization of the Company, which does not constitute a Change in Control,
the Committee may redefine the Payout Matrix or adjust the Performance Period,
to reflect the impact of such change. The nature of any such adjustment shall be
to protect the purpose and integrity of the Shareholder Value Plan, reducing the
potential for windfall gains or losses for participants.

ARTICLE 8

GENERAL PROVISIONS

8.1. Nonassignability. participant rights under the Shareholder Value Plan may
not be transferred, assigned, pledged or encumbered, without the express prior
consent of the Committee.

8.2. No Right to Participate. No officer or employee shall have any right to be
selected to participate in the Shareholder Value Plan.

8.3. No Right to Employment. Nothing in the Shareholder Value Plan shall
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate any participant’s employment at any time, nor confer upon any
participant any right to continue in the employ of the Company or any Subsidiary
or at any particular rate of compensation.

8.4. Withholding. In accordance with Section 17.3 of the Plan, the Company or
any Subsidiary shall have the authority and the right to deduct or withhold, or
require a participant to remit to the Company, an amount sufficient to satisfy
federal, state, and local taxes (including the participant’s FICA obligation)
required by law to be withheld with respect to any taxable event arising as a
result of the Shareholder Value Plan.

8.5. Unfunded Status of Awards. The Shareholder Value Plan is intended to be an
“unfunded” Plan for incentive and deferred compensation. With respect to any
payments not yet made to a participant pursuant to the Shareholder Value Plan,
nothing contained in the Shareholder Value Plan shall give the participant any
rights that are greater than those of a general creditor of the Company or any
Subsidiary.

8.6. Expenses. The expenses of administering the Shareholder Value Plan shall be
borne by the Company and its Subsidiaries.

 

- 5 -



--------------------------------------------------------------------------------

8.7. Titles and Headings. The titles and headings of the Sections in the
Shareholder Value Plan are for convenience of reference only, and in the event
of any conflict, the text of the Shareholder Value Plan, rather than such titles
or headings, shall control.

8.8. Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

8.9. Governing Law. To the extent not governed by federal law, the Shareholder
Value Plan, and each participant’s rights thereunder, shall be construed in
accordance with and governed by the laws of the State of Florida.

8.10 Severability. If any provision of this Shareholder Value Plan is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term hereof, the remaining provisions hereof shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision. Furthermore, in lieu of such illegal or unenforceable provision,
there shall be added automatically as a part of this Shareholder Value Plan a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and still be legal, valid and enforceable.

8.11 Plan Controls. This Shareholder Value Plan is adopted pursuant to and shall
be governed by and construed in accordance with the Plan. In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Shareholder Value Plan, the provisions of the Plan shall be controlling
and determinative.

The foregoing is hereby acknowledged as being the PSS World Medical, Inc.
Shareholder Value Plan as adopted by the Committee on July 16, 2008.

 

PSS WORLD MEDICAL, INC. By:  

/S/ David A. Smith

  David A. Smith   Chairman and Chief Executive Officer

 

- 6 -



--------------------------------------------------------------------------------

EXHIBIT A

TARGET AWARDS AND PERFORMANCE GOALS

For the 36-month Performance Period from March 29, 2008 to March 28, 2011

Subject to Section 3.3 of the Shareholder Value Plan, the Target SVP Award for
the Performance Period 3/29/08 – 3/28/11 is an amount calculated as three times
the participant’s Beginning Base Salary multiplied by an Award factor (“Award
Factor”) derived from the participant’s officer level at the beginning of the
Performance Period (or such later time as the person first becomes a participant
in the Shareholder Value Plan). The Award Factors to be used under the
Shareholder Value Plan with respect to the current Performance Period are set
forth on Exhibit B.

Participants have the opportunity to earn from 0% to 150% of the Target SVP
Award, based on the achievement of Performance Goals. The Performance Goals and
Payout Matrix applicable to the current 36-month Performance Period are based on
Cumulative Adjusted EPS over the Performance Period, as set forth below:

 

     Cumulative Adjusted EPS*   % of Target SVP Award Earned    <$[***]    
    0%

Threshold Performance

   $[***]     50%

Target Performance

   $[***]   100%

Maximum Performance

   $[***]   150%    >$[***]     150%

Interpolation between points will be made on a straight line basis. Officers
whose employment with the Company begins during the last three months of the
current Performance Period shall not be eligible to participate in the
Shareholder Value Plan for the current Performance Period.

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT B

PAYOUT MATRIX

For the 36-month Performance Period from March 29, 2008 to March 28, 2011

 

MARST Score

 

Award Factor

35

  55%

34

  55%

33

  55%

32

  55%

31

  50%

30

  50%

29

  40%

28

  40%

27

  40%

26

  40%

25

  40%

24

  39%

23

  38%

22

  36%

21

  34%

20

  33%

19

  32%

18

  31%

17

  30%

16

  29%

15

  28%

14

  23%

13

  22%

12

  20%

11

  15%

10

  15%

9

  15%

8

  15%

7

  15%

6

  15%

5

  15%

 

- 8 -